Response to Arguments
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 6/30/2022, wherein Applicant alleges, “This portion of Talmor discloses 'a JavaScript enabled technique called a client side human user indicator (CSHUI) code which is effectively used to determine whether the web client is being operated by a human by monitoring one or more keyboard and/or mouse events over a set amount of time and/or within a time period.’ The keyboard/mouse input monitoring is performed to solve Talmor's intended purpose for ‘identifying and selectively thwarting unauthorized bots, web scrapers or other malicious content scraping entities from capturing web content.’ This differs from the claimed method, which involves identifying ‘whether the content request is generated by the web content.’ Requests generated by bots and scrapers that are identified by Talmor's injected code are not requests ‘generated by the web content’ as in Applicant's claims,” have been fully considered and found not persuasive.
Applicant argues against Talmor et al. (US 9,420,049 B1), hereinafter “Talmor” individually, yet it is the combination of prior art references which teaches the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Napchi et al. (US 2018/0012256 A1), hereinafter “Napchi”, teaches inserting “ad-monitoring code” into a web page and executing the code by the web browser (Napchi Paragraphs [0064 – 0065]), and further the code being used by the web browser to detect actions and events performed by the web browser media objects which deviate from a “set-of-rules” to determine whether actions are performed by automated agents (e.g., “bots”) (Napchi Paragraph [0038]). The web browser media objects of Napchi, are described as “online advertisements” and are elements which perform actions that affect web browsing on the client terminal (Napchi Paragraphs [0056 – 0057]). One of ordinary skill in the art will readily understand that these are analogous to “web content” as they are content, specifically since Napchi teaches the objects are inserted at a “designated location” in the web pages (Napchi Paragraph [0064]). The ad-monitoring code of Napchi monitors the actions of these web objects and makes determinations whether or not the actions deviate from the set-of-rules as cited above. Therefore, where Napchi teaches identifying an advertisement request as being a request to play a video from the web browser media object (“video activated by the web browser media object” and “in response to transmission of ad requests to an ad-server”) (Napchi Paragraph [0038]), Napchi effectively teaches the claim limitations of claim 1 “wherein the one or more browser-executable functions comprise code for use by the web browser in tracking whether a content request is a request for a video and generated by web content”. 
Napchi fails to teach tracking whether the content request is a user-generated request, but Napchi, however, teaches the browser media objects may be operating advertising bots (Napchi Paragraph [0038]).
Talmor teaches a method of injecting scripts into web content that effectively determine whether the web client is being operated by a human user or an automated agent (Talmor Col. 7 Line 63 – Col. 8 Line 22). 
Col. 9 Lines 47 – 56 of Talmor specifically recite:
“As described above, an HTTP request is intercepted by the network traffic management device 110 from a web client running a web browser (e.g. FirefoxTM, Internet ExplorerTM, SafariTM, ChromeTM). However, as stated above, the network traffic management device 110, and in particular the security device 210, performs all or part of the process in FIG. 3 to monitor these requests and prevent them from reaching the server if the requests are determined to originate from a web crawler, potential bot, search engine or other unauthorized web scraping entity.”
Talmor further teaches of monitoring requests from a web client specifically to identify whether the request is from a human or a web scraper (e.g., bot) (Talmor Col. 11 Line 59 – Col. 12 Line 16).
The broadest reasonable interpretation of “web content” as claimed includes any content which is present or accessible through a web client or web browser or some web interface. As such, the web browser media objects (also referred to as “advertising bots”) of Napchi qualify as “web content”
As Napchi teaches the web media objects may be automated bots that send ad requests (Napchi Paragraph [0038]), it is clear and obvious that modifying the teachings of Napchi with the teachings of Talmor to render a positive determination whether a web request is generated by one of the web objects of Napchi (or a similar “bot” as recited by Talmor) or a human user provides the benefit of differentiating requests performed by the browser to filter out unauthorized requests (Talmor Col. 2 Lines 28 – 42). The modification of Napchi using Talmor does not modify the element “web media objects”, but rather only positively recites indicating whether an action is from one of the web browser media objects or from a human user. As such, the combination of prior art references teaches the claimed limitation at issue herein.
Applicant further asserts, “The instant application describes examples of generated requests from web content in paragraph [0033]: … an auxiliary web request automatically generated by a browser, such as an advertisement refresh, a request for additional assets, an embedded request, such as a JavaScript request, for additional web content, or another request automatically generated by the browser.” Examiner indicates that these are examples which are not recited in the claimed invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the examples of “web request[s] automatically generated by a browser” as shown above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Napchi teaches of bots being advertising bots (Napchi Paragraph [0038]) and Talmor teaches that unauthorized requests from the potential bots may be “refresh requests” (Talmor Col. 11 Line 59 – Col. 12 Line 16) and requests for web content (Talmor Col. 9 Lines 7 – 33). One of ordinary skill in the art will understand that the bot requests of the combination of Napchi and Talmor further teach some of the examples of “generated requests from web content” as shown in Applicant’s citations of the instant Specification.

/J.K.B/Examiner, Art Unit 2454                   

/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442